Citation Nr: 1630622	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection for ischemic heart disease, the record is unclear as to whether the Veteran has been diagnosed with the disability, which is presumed to be due to herbicide exposure. See 38 C.F.R. § 3.309(e).  In this regard, while a January 2011 private Exercise Treadmill Testing Report and a July 2011 VA examination reflect that the Veteran does not have ischemic heart disease, the January 2011 private Exercise Treadmill Testing Report includes "CAD" as a reason for study.  The provisions of 38 C.F.R. § 3.309(e) expressly provide that "ischemic heart disease" includes "atherosclerotic cardiovascular disease including coronary artery disease (CAD)."  VA treatment records dated through February 2012 are also negative for any diagnoses of coronary artery disease or ischemic heart disease.  The January 2011 private Echocardiography Report also lists findings of mild mitral regurgitation, mild pulmonic insufficiency, and trace tricuspid regurgitation.  Given the additional findings noted and uncertainty of whether the Veteran has a diagnosis of coronary artery disease, the Veteran should be afforded a VA examination to determine if he suffers from coronary artery disease, or any other form of ischemic heart disease, and, if not, whether any other diagnosed heart disability is etiologically related to his period of active service.

The record reflects that the Veteran receives medical treatment through VA.  However, the most recent VA treatment records in his claims file are from July 2013 from Batavia VA Medical Center (VAMC) in Batavia, New York.  Therefore, it is likely that there are outstanding VA treatment records not associated with his claims file.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding VA treatment records dated since July 2013 should be sought and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records dated since July 2013 that may exist, to include from the Batavia VAMC.  

2.  Then, schedule the Veteran for a VA heart examination to address the nature and etiology of any current heart disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a.  Provide a current diagnosis of any heart disability, specifically commenting on whether the Veteran suffers from coronary artery disease or any other form of ischemic heart disease.

b.  If, and only if, the Veteran has not been diagnosed with a form of ischemic heart disease provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current heart disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must discuss the Veteran's contention that his heart disability is due to in-service herbicide exposure.  If a negative opinion is offered, the examiner is instructed that it may not be based solely on the fact that the disability in question is not presumed due to herbicide exposure.

A complete rationale must be provided for any opinion expressed, including a discussion of the evidence of record and the medical principles which led to the conclusion reached.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




